Exhibit 10.19

January 24, 2006

Personal and Confidential

Mr. Thomas Carson

[Address]

[Address]

Dear Mr. Carson:

This letter agreement (“Agreement”), when executed by both you and Gemstar-TV
International, Inc. (the “Company”), will be binding and confirm the agreement
between you and the Company relating to your employment by the Company. Upon its
execution, this Agreement will supersede any and all prior agreements,
understandings, arrangements and/or communications, whether express or implied,
oral or written, between you and the Company and/or its affiliates relative to
your employment with the Company. As used herein, the term “Agreement” shall be
deemed to include the General Terms and Conditions, Exhibit A, Exhibit 1 and
Exhibit 2 to be attached hereto and by this reference made a part of this
Agreement. By signing this letter, you represent and warrant that you are not
bound by any agreements, contracts, or commitments which would, in any way,
prevent or limit you from accepting this offer or your performance of or
contribution to the position you are being offered.

1. The Company hereby employs you and you hereby accept such employment, upon
the terms and conditions hereinafter set forth, for a term of two (2) years
commencing April 3, 2006 (the “Effective Date”) and continuing through April 2,
2008, unless earlier terminated as provided herein (the “Term”). If the Company
desires to extend or renew the Term, the Company shall so notify you not less
than six (6) months prior to its expiration, in order to permit you and the
Company to enter into good-faith negotiations relating to such extension or
renewal. This Agreement may be extended or renewed by mutual written agreement
of the parties, but only by an express written agreement signed by you and an
authorized representative of the Company.

2. On the Effective Date you shall serve as operating President of TV Guide On
Screen, Inc. and perform such duties consistent with that position as well as
handle such other and/or additional duties and responsibilities as are assigned
to you from time to time (and agree to such travel both within and outside the
United States as the rendering of your services may reasonably require). You
agree to devote the time and attention necessary to fulfill the duties of your
employment hereunder.

3. During the Term, you shall receive on regular pay dates as then in effect
under applicable Company policy a base salary at an annualized rate of
(i) $370,000.00 during the first year of the Term; and (ii) during the second
year of the Term, $370,000.00 adjusted for the percentage increase, if any, in
the Consumer Price Index – Urban Wage Earners and Clerical Workers (Boston
Metropolitan Area – All Items Less Food and Energy) (or any successor Consumer
Price Index, including any index resulting from changes made to the Consumer
Price Index), based on data published by the Bureau of Labor Statistics (1982-84
– 100) of the United States Department of Labor for the preceding calendar year
cost of living. Any adjustments to your compensation, including but not limited
to your base salary, following the Term of this Agreement shall be made at the
Company’s sole discretion.

4.(a) During the Term, you will be eligible to earn a discretionary, periodic
bonus based on the bonus plan then in effect and such criteria as the Company
determines in its sole discretion which may include without limitation the
performance of the Company, of TV Guide On Screen, Inc., and your individual
performance. Any decision to pay you a bonus and the amount thereof, if any,
shall be determined in the sole and absolute discretion of the Company. To the
extent not prohibited by or inconsistent with the bonus plan then in effect, the
targeted amount of your bonus is fifty percent (50%) of your annualized base
salary.

(b) Also during the Term, you shall be eligible to be considered for periodic
grants of non-qualified stock options pursuant to the controlling stock option
plan, if any, then in effect for the Company and its employees as and when such
grants are considered generally for other employees at the same level. Any
decision to grant you stock options and the number thereof shall be determined
in the sole and absolute discretion of the Company.



--------------------------------------------------------------------------------

(c) Additionally, subject to the approval of the Compensation Committee of the
Company in its sole discretion and the satisfaction of the other conditions
described herein, you shall receive a one-time grant of nonqualified stock
options (the “Options”) under the Gemstar-TV Guide International, Inc. 1994
Stock Incentive Plan, as amended and/or restated from time to time, or under any
successor plan as may thereafter be in effect and applicable to the Company and
you, to acquire fifty thousand (50,000) shares of the Company’s common stock
(“Common Shares”). Each Option shall represent the right to acquire one
(1) Common Share. Subject to earlier termination of the Options as provided in
the controlling stock option plan and stock option agreement, the Options shall
vest in equal installments of twenty percent (20%) on each anniversary of the
“Grant Date” (as defined below) over a five (5) year period, and shall expire on
the close of business on the last business day of the Company coinciding with or
immediately preceding the day before the tenth anniversary of the Grant Date.
The exercise price per Common Share of each Option shall equal the closing price
for a Common Share on the NASDAQ National Market Reporting System (or successor
system) on the date (the “Grant Date”) which is the later of (i) the date the
Compensation Committee approves the grant of Options or (ii) the Effective Date.
Any grant of Options shall be subject to your execution and delivery of the
Company’s written stock option agreement and shall be subject to the terms and
conditions of such agreement and the controlling stock option plan.

5. During the Term, the Company shall provide you a car allowance of eight
hundred dollars ($800.00) per month to be used for the purchase or lease and
maintenance of an appropriate automobile for your use.

6. During the first six months of your employment, the Company shall reimburse
you in accordance with its travel, entertainment and business expense
reimbursement (“T&E”) policy for your actual out-of-pocket travel and
travel-related expenses reasonably and necessarily incurred by you with regard
to your travel between your current primary residence in Lancaster, PA and the
Company’s Bedford, MA offices. All such expenses to be submitted for
reimbursement must be supported by appropriate back-up documentation and detail
as the Company reasonably requires.

7. During the Term, you shall be eligible for all employee benefits applicable
to the Company’s employees from time to time, which may include without
limitation medical and dental insurance, 401(k) plan, life insurance and
long-term disability insurance.

8. During the Term, you shall be entitled to four (4) weeks paid vacation per
calendar year in accordance with the plans, practices, programs and policies
then in effect for the Company; provided, however, since vacation time for you
is not accrued, you shall not be eligible to receive payment, or be paid, for
any unused vacation time and no unused vacation time shall be carried over from
one year to the next or otherwise accumulated.

9. During the Term, the Company shall pay or reimburse you for all reasonable
business expenses actually incurred or paid by you in the scope of your
employment and the performance of your services hereunder upon the presentation
of such supporting documentation as the Company requires. Payment or
reimbursement of such expenses shall be subject to all Company policies
regarding the reporting of and payment of business expenses as in effect
generally from time to time.

10. The Company reserves the right to modify, suspend or discontinue any and all
of the above plans, practices, policies and programs at any time without advance
notice (except as mandated by applicable law) or recourse by you so long as such
action is taken in a way that does not single you out.

11.(a) You agree that during your employment, either pursuant to the terms of
this Agreement or on an at will basis thereafter, you will have no interest,
directly or indirectly, in any business, activity or endeavor that the Company
or its affiliates is currently engaged in or that the Company or its affiliates
engages in at any time during the period you are employed by the Company, and
you will perform no services for any person, firm or corporation engaged in any
such business; provided, however, that nothing here shall prevent you, upon
approval of the Company, from serving as a director or trustee of other
corporations or businesses which are not in competition with the business of the
Company or in competition with any affiliate of the Company.

(b) You shall at all times be subject to, observe and carry out such rules,
regulations, policies, directions and restrictions as the Company may from time
to time establish, including without limitation the standards of business
conduct, as well as those imposed by law.

 

2



--------------------------------------------------------------------------------

12.(a) Cause, Death or Disability. If your employment is terminated by the
Company for “Cause” (as defined below), or in the event that your employment is
terminated due to your death or disability, this Agreement shall terminate
without further obligations to you other than for the timely payment of your
annualized base salary through the date of termination to the extent not
theretofore paid. The Company shall be deemed to have terminated your employment
for “Cause” in the event that you have engaged in or committed (i) willful
misconduct, gross negligence, theft or fraud; (ii) any willful act that is
reasonably likely to, or which does in fact, have the effect of materially
injuring the reputation, business or a business relationship of the Company; or
(iii) breach of any material term of this Agreement. For purposes of this
Agreement, “disability” shall mean either (I) a physical or mental impairment
which substantially limits one or more of your major life activities and which
renders you unable to perform the essential functions of your position, even
with reasonable accommodation which does not impose an undue hardship on the
Company for an aggregate of ninety (90) days in any twelve-month period or (II)
you become eligible to receive benefits under any long term disability insurance
provided by the Company. The determination of disability under subsection (I) of
the preceding sentence shall be based upon information supplied by you and/or
your medical personnel, as well as information from medical personnel (or
others) selected by the Company or its insurers. In the event your health care
provider and the Company do not agree as to whether you have a disability, you
and the Company shall appoint a third-party qualified physician who shall
evaluate you and provide a determination of whether you have a disability.

(b) Good Reason. During the Term, you may terminate your employment for Good
Reason. For purposed of this Agreement, “Good Reason” shall mean any of the
following: (i) the Company requires you, without your consent, to relocate your
principal office more than fifty (50) miles away from the greater
Radnor/Philadelphia, Pennsylvania metropolitan area or the greater
Bedford/Boston, Massachusetts metropolitan area [for purposes of clarity, being
required to have your principal office within fifty (50) miles of ether area
shall not be grounds for your termination for Good Reason]; or (ii) the Company
substantially diminishes your duties or responsibilities without your consent.
Before terminating your employment for Good Reason under subsections (i) or
(ii), you shall give the Company written notice of your intent to terminate for
Good Reason and the basis therefore, and the Company shall have thirty (30) days
to cure (the “Cure Period”). If the Company fails to cure the Good Reason within
the Cure Period, you may terminate your employment agreement and this Agreement
upon an additional ten (10) days’ written notice. For all purposes under this
Agreement, any termination by you for Good Reason shall be treated as if a
determination had been made by the Company that your services are no longer
needed or desired under Section 12(c) of this Agreement, and you shall be
entitled to the payments and benefits set forth in Section 12(c) pursuant to its
terms.

(c) If the Company determines that it no longer needs or desires your services
during the Term for other than for “Cause” or your death or disability, your
employment shall be subject to, and the Company shall have no further
obligations to Employee except as provided in, the Contract Payout Status Policy
attached hereto as Exhibit A.

13. In consideration of the making of this Agreement, as well as of the other
consideration stated herein, you expressly agree that any contract, agreement or
understanding between you and the Company and/or its affiliates with respect to
severance or termination pay, notice of severance or termination, or pay in lieu
of any notice of severance or termination previously extended to you, whether by
way of contract, letter, or any termination or severance policy, program,
practice or arrangement, is hereby rescinded and waived. You agree that the
payments contemplated by this Agreement shall constitute the exclusive and sole
remedy for any termination of your employment and you covenant not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of your employment. If you violate this Agreement by bringing or maintaining any
charges, claims, grievances, or lawsuits contrary to this provision, you shall
pay all costs and expenses of the Company and/or related persons or affiliated
entities in defending against such charges, claims or actions brought by you or
on your behalf, including but not limited to reasonable attorneys’ fees, in
addition to all damages suffered or incurred by the Company and/or its
affiliates.

14. You acknowledge and agree that the Company has no obligation to renew this
Agreement or to continue your employment after any termination of, or the
expiration of, this Agreement, and expressly acknowledge that no promises or
understandings to the contrary have been made or reached. In the event you
continue in the employ of the Company after the end of the Term, your employment
shall be solely on an “at will” basis and this Agreement shall no longer be in
effect for any purpose except for those provisions that are expressly stated
herein to survive the expiration or earlier termination of this Agreement
Notwithstanding any other provision in this Agreement, the Company may terminate
your employment or determine that your services are no longer needed or desired
at any time for any or no reason without prior notice; provided, however, that
if such termination or determination occurs during the Term, such termination or
determination shall be subject to the provisions of Section 12 above.

This Agreement, its terms and the offer of employment evidenced hereby shall be
deemed automatically withdrawn and revoked and shall become null and void
without further notice if this Agreement is not signed by you and the
fully-signed original of this Agreement is not received by Mike McKee (with
proof of receipt) by 2:00 p.m. (pacific) on February 10, 2006.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date shown at the top of this letter.

 

Sincerely, GEMSTAR-TV GUIDE INTERNATIONAL, INC. By:   /s/ Mike McKee   Mike
McKee   Chief Operating Officer

THE FOREGOING IS ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

/s/ Thomas Carson Thomas Carson

 

4



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

 

I. ARBITRATION.

Any Dispute between Employee and Company shall be resolved exclusively and
finally by arbitration administered by the National Arbitration Forum (NAF) and
conducted under its rules, except as otherwise provided below. Employee and
Company will agree on another arbitration forum if NAF ceases operations. The
term “Dispute”, for purposes of this provision, shall mean any dispute,
controversy, or claim arising out of or relating to (i) this Agreement, its
enforcement, interpretation, termination, applicability or validity thereof,
(ii) an alleged breach, default, or misrepresentation in connection with any of
its provisions, or (iii) Employee’s employment, including, but not limited to,
any state or federal statutory claims. The arbitration shall be conducted before
a single arbitrator and will be limited solely to the Dispute between Employee
and the Company. The arbitration, or any portion of it, shall not be
consolidated with any other arbitration and shall not be conducted on a
class-wide or class action basis. The arbitration shall be held in Boston,
Massachusetts and shall be conducted in accordance with the NAF rules for the
resolution of Employment Disputes as the exclusive forum for the resolution of
such Dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. This arbitration agreement shall be enforceable
pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-14 et seq., and final
resolution of any dispute through arbitration may include any remedy or relief
that the Arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. At the conclusion of the
arbitration, the Arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the Arbitrator’s award or decision
is based. Any award or relief granted by the Arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. Except as specifically provided for herein, should either party
bring a Dispute in a forum other than the NAF, the arbitrator may award the
other party its reasonable costs and expenses, including attorneys fees,
incurred in staying or dismissing such other proceedings or in otherwise
enforcing compliance with this dispute resolution provision. The parties
acknowledge, agree and understand that they are hereby unequivocally waiving any
rights to litigate disputes through a court, including the right to litigate
claims on a class-wide or class action basis, and that they have expressly and
knowingly waived those rights and agree to resolve any Disputes through binding
arbitration in accordance with the provisions of this paragraph. Employee and
Company further agree that in any proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to its or his/her reasonable
attorneys’ fees and costs (including forum costs associated with the
arbitration) incurred by it or him/her in connection with resolution of the
dispute in addition to any other relief granted. Information may be obtained
from the NAF on line at www.arb-forum.org, by calling 800-474-2371, or writing
to P.O. Box 50191, Minneapolis, MN, 55405.

 

II. NON-SOLICITATION/EMPLOYER INTERESTS.

Employee promises and agrees that during Employee’s employment and for twelve
(12) months following the termination of Employee’s employment, for any reason
whatsoever, Employee will not (1) influence or attempt to influence customers of
the Company or any of its affiliates, either directly or indirectly, to divert
their business to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company, or any affiliate of the
Company; or (2) take any action which is intended, or would reasonably be
expected to, adversely affect the Company and/or its affiliates, or adversely
affect the businesses, reputation, or relationship the Company and/or its
affiliates with its or their customers, business partners, or vendors; provided,
however, it shall not be a breach of this provision, after termination of this
Agreement, to solicit future business from any person or entity with whom he had
conducted business, on behalf of himself or any other entity, prior to the
Effective Date, provided that such solicitation is not otherwise in violation of
this Section II.

 

III. SOLICITING EMPLOYEES.

Employee promises and agrees that during Employee’s employment and for twelve
(12) months following the termination of Employee’s employment, for any reason
whatsoever, Employee will not directly or indirectly solicit any employees of
the Company or its affiliates to work for any business, individual, partnership,
firm, corporation, or other entity; provided, however, that this provision shall
not prohibit Employee from employing personnel from the Company or its
affiliates who respond (without other solicitation of any kind whatsoever) to
general solicitations of employment directed to the public at large.

 

IV. CONFIDENTIAL INFORMATION.

A. Employee, in the performance of Employee’s duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but in no way limited to development, marketing, organizational,
financial, management, administrative, production, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its affiliates, or its or their
agents or consultants, or used presently or at any time in the future in the
course of its business that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and will be available to Employee in confidence. Except in the
performance of duties on behalf of the Company, Employee shall not, directly or
indirectly for any reason whatsoever, disclose or use any such Confidential
Material, unless such Confidential Material ceases (through no fault of
Employee’s) to be confidential because it has become part of the public domain.
All records, files, drawings, documents, equipment and other tangible items,
wherever located, relating in any way to the Confidential Material or otherwise
to the Company’s business, which Employee prepares, uses or encounters, shall be
and remain the Company’s sole and exclusive property and shall be included in
the Confidential Material. Upon termination of this Agreement by any means, or
whenever requested by the Company, Employee shall promptly deliver to the
Company any and all of the Confidential Material, not previously delivered to
the Company, that may be or at any previous time has been in Employee’s
possession or under Employee’s control; provided, however, that Employee may
retain in his possession any Confidential Material that reflects the terms of
his employment with the Company or the terms or amount of his compensation and
benefits.



--------------------------------------------------------------------------------

B. Employee hereby acknowledges that the sale or unauthorized use or disclosure
of any of the Company’s Confidential Material by any means whatsoever and any
time before, during or after Employee’s employment with the Company shall
constitute unfair competition. Employee agrees that Employee shall not engage in
unfair competition either during the time employed by the Company or any time
thereafter.

C. Until this Agreement ceases (through no fault of Employee’s) to be
confidential because it has become part of the public domain, Employee further
agrees to keep the terms and contents of this Agreement completely confidential,
except to consult with Employee’s legal, tax or other financial advisors or
immediate family members, or as otherwise required by law.

 

V. ASSIGNMENT OF RIGHTS.

Employee hereby assigns to the Company, to the extent not previously assigned to
the Company and/or its affiliates, all of Employee’s rights, title and interest
in and to any and all inventions (and all proprietary rights with respect
thereto) whether or not patentable or registrable under copyright or similar
statutes, made or conceived or reduced to practice or learned by Employee,
either alone or jointly with others, during the period of Employee’s employment
with the Company or its affiliates. Employee recognizes that this Agreement does
not require assignment of any invention demonstrated by Employee to qualify
fully for protection under Section 2870 of the California Labor Code, the text
of which is substantially set forth below:

2870. Employment agreements; assignment of rights

i Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(a) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(b) result from any work performed by the employee for the employer.

ii To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

Employee acknowledges that all original works of authorship which have been
and/or are made by Employee (solely or jointly with others) within the scope of
Employee’s employment and which are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101).

From time to time, as and when requested by the Company and/or its affiliates,
Employee will execute and deliver, or cause to be executed and delivered, all
such documents and instruments and shall take, or cause to be taken, all such
further or other actions, as the Company and/or its affiliates may reasonably
deem necessary or desirable to effectuate or evidence the assignment(s)
contemplated by this Section XI, including, without limitation, executing and
delivering to the Company and/or its affiliates or its or their designee such
further assignments and other instruments, in each case as the Company or its
affiliates may reasonably request for such purpose.

 

VI. INJUNCTIVE, EQUITABLE AND OTHER RELIEF

Employee acknowledges, understands and agrees that the services to be furnished
by Employee during Employee’s employment and the rights and privileges granted
by the Company to Employee are of a special, unique, unusual, extraordinary, and
intellectual character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and a breach by Employee of any of the provisions contained herein will cause
the Company irreparable injury and damage. Employee expressly agrees that,
notwithstanding any other provision contained herein, the Company shall be
entitled to injunctive and other equitable relief to prevent a breach of this
Agreement by Employee. Resort to such equitable relief, however, shall not be
construed as a waiver of any preceding or succeeding breach of the same or any
other term or provision. The various rights and remedies of the Company
hereunder shall be construed to be cumulative, and no one of them shall be
exclusive of any other or of any right or remedy allowed by law.

 

VII. COOPERATION.

In consideration of the agreements and consideration contained in this
Agreement, Employee agrees that Employee shall cooperate fully with the Company
and/or its affiliates, if so requested, with respect to any internal or external
investigation or inquiry as well as any issues, claims or litigation (whether or
not currently pending) involving the Company and/or its affiliates or any of
those entities’ employees, including providing information and assistance and
being reasonably available for both pre-trial discovery and trial proceedings at
no out-of-pocket cost to Employee. Employee further agrees to participate in any
such investigation, inquiry, proceedings or action and to provide truthful and
accurate testimony, documents, records and any other information requested at no
out-of-pocket cost to Employee. In addition, Employee agrees to meet with
attorneys or representatives of the Company, upon reasonable notice, in
connection with any such investigation, inquiry, proceedings or action.

 

VIII. MISCELLANEOUS.

A. WITHHOLDING. Notwithstanding any other provision in this Agreement, all
amounts payable under this Agreement shall be subject to and reduced by standard
or other applicable withholding and other authorized deductions.

B. SUCCESSORS.

1. This Agreement is personal to Employee and shall not, without the prior
written consent of the Company, be assignable by Employee.

 

2



--------------------------------------------------------------------------------

2. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any such successor or assignee shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include, and this
Agreement may be assignable without Employee’s prior written consent to, (i) any
firm, corporation or other successor or surviving entity resulting from a
merger, consolidation or other business combination involving the Company,
(ii) the transferee of all or substantially all of the assets of the Company or
(iii) an affiliate of the Company, in each case whether the Agreement is
assigned by the Company, by operation of law, or otherwise.

C. WAIVER.

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

D. MODIFICATION.

This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Company’s Chief Executive Officer or other officer
authorized by the Company’s governing body.

E. SAVINGS CLAUSE.

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

F. COMPLETE AGREEMENT.

This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. This is a fully
integrated agreement.

G. GOVERNING LAW.

This Agreement shall be deemed to have been executed and delivered within the
State of Massachusetts, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of Massachusetts without regard to principles of conflict of laws.

H. CONSTRUCTION.

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect.

I. COMMUNICATIONS.

All notices, requests, demands or other communications required or permitted
hereunder shall be in writing and shall be addressed, if to the Company, to c/o
Gemstar-TV Guide International, Inc., 6922 Hollywood Blvd., 12th Floor, Los
Angeles, CA 90028-6117, attention: Chief Executive Officer, with a copy to the
Company’s General Counsel at the same address, and, if to Employee, to the
address stated in the first paragraph of this Agreement. Notices given under
this Agreement shall be given personally, by nationally recognized overnight
express service, or by certified or registered mail, postage prepaid, return
receipt requested. Notice shall be deemed to have been given and effective:
(i) on the day it is delivered personally; (ii) on the day it is delivered if
given by nationally recognized overnight express service; or (iii) three
(3) days after the postmark date if mailed by certified or registered mail,
postage prepaid, return receipt requested. Either party may change the address
at which notice shall be given by written notice given in the above manner.

J. NAME, BIOGRAPHY, LIKENESS, PUBLICITY RELEASES.

The Company and affiliates shall have the right to use Employee’s name,
biography and likeness in connection with its business, including in advertising
its products and services, and may grant this right to others, but not for use
as a direct endorsement. Nothing contained herein shall prohibit the Company
from making any public disclosures required by applicable laws or the listing
requirements of any exchange on which the Company’s securities are listed.

K. SURVIVAL.

Sections 10, 11, 13 and 14 of the letter agreement to which these General Terms
and Conditions are to be attached and Sections I through VIII of these General
Terms and Conditions shall survive the expiration or earlier termination of this
Agreement.

L. EXECUTION.

This Agreement is being executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

3



--------------------------------------------------------------------------------

First Amendment to Employment Agreement

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of the 12th day of October, 2006, by and between Gemstar-TV
Guide International, Inc., a Delaware corporation (the “Company”), and Thomas
Carson, an individual (“Carson”), with reference to the following facts:

A. The Company and Carson are parties to that certain letter agreement dated as
of January 27, 2006 (the “Employment Agreement”), relating to the employment of
Carson by the Company.

B. The Company and Carson desire to amend the Employment Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which the parties hereby
acknowledge, the parties hereby agree as follows:

1. All capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Employment Agreement.

2. The first sentence of Paragraph 1 of the Employment Agreement is hereby
removed and replaced with the following:

“The Company hereby employs you and you hereby accept such employment, upon the
terms and conditions hereinafter set forth, for a term commencing on April 3,
2006 (the “Effective Date”) and continuing through March 15, 2010, unless
earlier terminated as provided herein (the “Term”).”

3. The words “President of TV Guide On Screen, Inc.” in the first sentence of
Paragraph 2 are hereby removed and replaced with the words “President –
Interactive Program Guides”.

4. Paragraph 3 of the Employment Agreement is hereby removed in its entirety and
replaced with the following:

“3. During the Term, you shall receive on regular pay dates as then in effect
under applicable Company policy a base salary (the “Base Salary”) at an
annualized rate of (i) $370,000 from the Effective Date through October 11,
2006, (ii) $414,000 from October 12, 2006 through December 31, 2006 (the “Year
2006 Salary”); (iii) the Year 2006 Salary, adjusted for the percentage increase,
if any, in the Consumer Price Index – Urban Wage Earners and Clerical Workers
(Philadelphia Metropolitan Area – All Items Less Food and Energy) (or any
successor Consumer Price Index, including any index resulting from changes made
to the Consumer Price Index), based on data published by the Bureau of Labor
Statistics (1982-84 = 100) of the United States Department of Labor for the
preceding calendar year cost of living (such increase, the “CPI Increase” and
such resultant salary, the “Year 2007 Salary”), from January 1, 2007 through
December 31, 2007; (iv) the Year 2007 Salary, adjusted for the CPI Increase (the
“Year 2008 Salary”), from January 1, 2008 through December 31, 2008; (v) the
Year 2008 Salary, adjusted for the CPI Increase (the “Year 2009 Salary”), from
January 1, 2009 through December 31, 2009; and (vi) the Year 2009 Salary,
adjusted for the CPI Increase, from January 1, 2010 through March 15, 2010. Any
adjustments to your compensation, including but not limited to your Base Salary,
following the Term of this Agreement shall be made at the Company’s sole
discretion.”

5. Paragraph 6 of the Employment Agreement is hereby removed in its entirety and
replaced with the following:

“6. Subject to the provisions of Paragraph 12(b), during the Term, your
principal place of employment shall be at the principal offices of the Company
in Radnor, Pennsylvania, or such other greater Philadelphia, Pennsylvania
metropolitan area location as determined by the Company, subject to such travel
as the rendering of your services may require. Not withstanding the foregoing if
the Company requires Carson to relocate Carson’s principle office to the greater
Bedford - Boston, Massachusetts area such shall be considered Good Reason for
termination by Carson.”



--------------------------------------------------------------------------------

6. All references to “Boston, Massachusetts” in Paragraph I of the General Terms
and Conditions of the Agreement and in Paragraph 17 of Exhibit 2 to the
Agreement are hereby removed and replaced with “Philadelphia, Pennsylvania”, and
all references to “Massachusetts” in Paragraph VIII.G of the General Terms and
Conditions of the Agreement and in Paragraph 18 of Exhibit 2 to the Agreement
are hereby removed and replaced with “Pennsylvania”.

7. Except as specifically amended by this Amendment, the Employment Agreement
remains in full force and effect in accordance with its terms.

8. This Amendment shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Pennsylvania, without regard to principles
of conflict of laws. This Amendment may be executed via facsimile or other
electronic means and may be delivered in two or more counterparts, each of which
shall be considered an original and all of which, when taken together, shall
constitute on and the same instrument.

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Amendment as of the date first set forth above.

 

GEMSTAR-TV GUIDE INTERNATIONAL, INC. By:   /s/ Dustin Finer Name: Dustin Finer
Title: Human Resources By:   /s/ Thomas Carson Thomas Carson